SUMMARY ORDER
Pro se plaintiff Edgar Rumph initiated this action in federal district court in January 2001, alleging that his former employer, the New York City Transit Authority (“TA”), discriminated against him on the basis of race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. The TA terminated Rumph’s employment as a bus maintainer in August 1997, shortly after he was arrested in Annapolis, Maryland, for impersonating a New York City Transit Police officer. The plaintiff alleges that similarly situated white TA employees with arrest records retained their jobs.
The district court adopted the magistrate judge’s Report and Recommendation concluding that summary judgment was appropriate. The court found that the plaintiff had not introduced any evidence showing that similarly situated employees who were not in protected categories had *156been treated differently from plaintiff. It, therefore, concluded that no evidence supported an inference of discrimination. Finally, the court found that plaintiff had not rebutted the defendant’s legitimate, nondiseriminatory reason for terminating his employment.
We agree with the district court’s conclusions, and for substantially the reasons stated by it, we AFFIRM.